
	

113 HR 850 : Nuclear Iran Prevention Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 850
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2013
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To impose additional human rights and
		  economic and financial sanctions with respect to Iran, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Nuclear Iran Prevention Act of
			 2013.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings and statement of policy.
					Title I—Human rights and terrorism sanctions 
					Sec. 101. Mandatory sanctions with respect to financial
				institutions that engage in certain transactions on behalf of persons involved
				in human rights abuses or that export sensitive technology to Iran.
					Sec. 102. Prevention of diversion of certain goods, services
				and technologies to Iran.
					Sec. 103. Designation of Iran’s Revolutionary Guard Corps as
				foreign terrorist organization.
					Sec. 104. Imposition of sanctions on certain persons
				responsible for or complicit in human rights abuses, engaging in censorship, or
				engaging in the diversion of goods intended for the people of Iran.
					Sec. 105. Sense of Congress on elections in Iran.
					Sec. 106. Sense of Congress on designation of a Special
				Coordinator for advancing human rights and political participation for women in
				Iran.
					Title II—Economic and financial sanctions
					Subtitle A—Amendments to Iran Sanctions Act of
				1996
					Sec. 201. Transfer to Iran of goods, services, or technology
				that would materially contribute to Iran’s ability to mine or mill
				uranium.
					Sec. 202. Repeal of waiver of sanctions relating to development
				of weapons of mass destruction or other military capabilities.
					Subtitle B—Amendments to Comprehensive Iran Sanctions,
				Accountability, and Divestment Act of 2010 and Iran Threat Reduction and Syria
				Human Rights Act of 2012 
					Sec. 211. Modifications to prohibition on procurement contracts
				with persons that export sensitive technology to Iran.
					Sec. 212. Authority of State and local governments to avoid
				exposure to sanctioned persons and sectors.
					Sec. 213. Sense of Congress regarding the European Central
				Bank.
					Sec. 214. Imposition of sanctions with respect to certain
				transactions in foreign currencies.
					Sec. 215. Sanctions with respect to certain transactions with
				Iran.
					Subtitle C—Other matters
					Sec. 221. Imposition of sanctions with respect to the Central
				Bank of Iran and other Iranian financial institutions.
					Sec. 222. Imposition of sanctions with respect to ports,
				special economic zones, free economic zones, and strategic sectors of
				Iran.
					Sec. 223. Report on determinations not to impose sanctions on
				persons who allegedly sell, supply, or transfer precious metals to or from
				Iran.
					Sec. 224. Imposition of sanctions with respect to foreign
				financial institutions that facilitate financial transactions on behalf of
				persons owned or controlled by specially designated nationals.
					Sec. 225. Repeal of exemptions under sanctions provisions of
				National Defense Authorization Act for Fiscal Year 2013.
					Sec. 226. Termination of government contracts with persons who
				sell goods, services, or technology to, or conduct any other transaction with,
				Iran.
					Sec. 227. Conditions for entry and operation of
				vessels.
					Title III—Additional authorities to prevent censorship activities
				in Iran 
					Sec. 301. Report on implementation of sanctions against the
				Islamic Republic of Iran Broadcasting.
					Sec. 302. List of persons who are high-risk re-exporters of
				sensitive technologies.
					Sec. 303. Sense of Congress on provision of intercept
				technologies to Iran.
					Sec. 304. Sense of Congress on availability of consumer
				communication technologies in Iran.
					Sec. 305. Expedited consideration of requests for authorization
				of transfer of goods and services to Iran to facilitate the ability of Iranian
				persons to freely communicate.
					Title IV—Reports and other matters
					Sec. 401. National Strategy on Iran.
					Sec. 402. Report on Iranian nuclear and economic
				capabilities.
					Sec. 403. Report on plausibility of expanding sanctions on
				Iranian oil.
					Sec. 404. GAO report on Iranian strategy to evade current
				sanctions and other matters.
					Sec. 405. Authority to consolidate reports required under Iran
				sanctions laws.
					Sec. 406. Amendments to definitions under Iran Sanctions Act of
				1996 and Iran Threat Reduction and Syria Human Rights Act of 2012.
					Sec. 407. Rule of construction.
					Sec. 408. Implementation; penalties.
					Sec. 409. Severability.
				
			2.Findings and
			 statement of policy
			(a)FindingsCongress finds the following:
				(1)Iran’s acquisition
			 of a nuclear weapons capability would—
					(A)embolden its
			 already aggressive foreign policy, including its arming of terrorist
			 organizations and other groups, its efforts to destabilize countries in the
			 Middle East, and its efforts to target the United States, United States allies,
			 and United States interests globally;
					(B)increase the risk
			 that Iran would share its nuclear technology and expertise with extremist
			 groups and rogue nations;
					(C)destabilize global
			 energy markets, posing a direct and devastating threat to the American and
			 global economy; and
					(D)likely lead other governments in the region
			 to pursue their own nuclear weapons programs, increasing the prospect of
			 nuclear proliferation throughout the region and effectively ending the
			 viability of the global nonproliferation regime, including the Treaty on the
			 Non-Proliferation of Nuclear Weapons, done at Washington, London, and Moscow
			 July 1, 1968, and entered into force on March 5, 1970.
					(2)A
			 nuclear arms-capable Iran possessing intercontinental ballistic missiles, a
			 development most experts expect could occur within a decade, would pose a
			 direct nuclear threat to the United States.
				(b)Statement of
			 policyIt shall be the policy of the United States to prevent
			 Iran from acquiring a nuclear weapons capability.
			IHuman
			 rights and terrorism sanctions 
			101.Mandatory
			 sanctions with respect to financial institutions that engage in certain
			 transactions on behalf of persons involved in human rights abuses or that
			 export sensitive technology to Iran
				(a)In
			 generalSection 104(c)(2) of
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C.
			 8513(c)(2)) is amended—
					(1)in subparagraph
			 (D), by striking or at the end;
					(2)in subparagraph
			 (E), by striking the period at the end and inserting ; or;
			 and
					(3)by adding at the
			 end the following new subparagraph:
						
							(F)facilitates a significant transaction or
				transactions or provides significant financial services for—
								(i)a
				person that is subject to sanctions under section 105(c), 105A(c), 105B(c), or
				105C(a); or
								(ii)a
				person that exports sensitive technology to Iran and is subject to the
				prohibition on procurement contracts as described in section
				106.
								.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) take effect on the date of the enactment of this Act and apply
			 with respect to any activity described in subparagraph (F) of section 104(c)(2)
			 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (as added by subsection (a)(3) of this section) initiated on or after the date
			 that is 90 days after such date of enactment.
				(c)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of the Treasury shall prescribe regulations to carry out the amendments made by
			 subsection (a).
				102.Prevention of
			 diversion of certain goods, services and technologies to Iran
				(a)DefinitionsSection 301(1) of the Comprehensive Iran
			 Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8541(1)) is amended by
			 striking knows or has reason to know and inserting knows,
			 has reason to know, or should have known.
				(b)Identification
			 of countries of concern with respect to the diversion of certain goods,
			 services, and technologies to or through IranSection 302(b) of the Comprehensive Iran
			 Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8542(b)) is
			 amended—
					(1)in paragraph (1),
			 by striking or at the end;
					(2)in paragraph (2),
			 by striking the period at the end and inserting ; or; and
					(3)by adding at the
			 end the following new paragraph:
						
							(3)that are—
								(A)items described in the Nuclear Suppliers
				Group Guidelines for the Export of Nuclear Material, Equipment and Technology
				(published by the International Atomic Energy Agency as Information Circular
				INFCIRC/254/Rev. 3/Part 1, and subsequent revisions) and Guidelines for
				Transfers of Nuclear-Related Dual-Use Equipment, Material, and Related
				Technology (published by the International Atomic Energy Agency as Information
				Circular INFCIRC/254/Rev. 3/Part 2, and subsequent revisions);
								(B)items on the
				Missile Technology Control Regime Equipment and Technology Annex of June 11,
				1996, and subsequent revisions;
								(C)items and
				substances relating to biological and chemical weapons the export of which is
				controlled by the Australia Group;
								(D)items on the
				Schedule One or Schedule Two list of toxic chemicals and precursors the export
				of which is controlled pursuant to the Convention on the Prohibition of the
				Development, Production, Stockpiling and Use of Chemical Weapons and on Their
				Destruction; or
								(E)items on the
				Wassenaar Arrangement list of Dual Use Goods and Technologies and Munitions
				list of July 12, 1996, and subsequent
				revisions.
								.
					(c)Destinations of
			 diversion concernSection
			 303(c) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act
			 of 2010 (22 U.S.C.
			 8543(c)) is amended—
					(1)by striking
			 Not later than and inserting the following:
						
							(1)In
				generalNot later
				than
							;
				and
					(2)by adding at the
			 end the following new paragraph:
						
							(2)Additional
				measures
								(A)In
				generalExcept as provided in this section, the President may
				impose restrictions on United States foreign assistance or measures authorized
				under the International Emergency Economic Powers Act with respect to a country
				designated as a country of diversion concern if the President determines such
				restrictions or measures would prevent the transfer of United States-origin
				goods, services, and technology to Iran.
								(B)ExceptionThe authority to impose sanctions under
				subparagraph (A) shall not include the authority to impose sanctions relating
				to the importation of goods.
								(C)Good
				definedIn this paragraph,
				the term good has the meaning given that term in section 16 of
				the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as
				continued in effect pursuant to the International Emergency Economic Powers Act
				(50 U.S.C. 1701 et
				seq.)).
								.
					(d)Effective
			 dateThe amendments made by
			 this section take effect on the date of the enactment of this Act and apply
			 with respect to countries identified in any update to the report that is
			 required under section 302(c) of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 and submitted to Congress on or
			 after such date of enactment.
				103.Designation of
			 Iran’s Revolutionary Guard Corps as foreign terrorist organization
				(a)In
			 generalSubtitle A of title
			 III of the Iran Threat Reduction and Syria Human Rights Act of 2012
			 (22 U.S.C. 8741 et
			 seq.) is amended—
					(1)by redesignating
			 section 304 as section 305; and
					(2)by inserting after
			 section 303 the following new section:
						
							304.Designation of
				Iran’s Revolutionary Guard Corps as foreign terrorist organization
								(a)In
				generalNot later than 30 days after the date of the enactment of
				this section, the Secretary of State shall determine if Iran’s Revolutionary
				Guard Corps meets the criteria for designation as a foreign terrorist
				organization as set forth in section 219 of the Immigration and Nationality Act
				(8 U.S.C.
				1189).
								(b)Affirmative
				determinationIf the
				Secretary of State determines under subsection (a) that Iran’s Revolutionary
				Guard Corps meets the criteria set forth under such section 219, the Secretary
				shall designate Iran’s Revolutionary Guard Corps as a foreign terrorist
				organization under such section 219.
								(c)Negative
				determination
									(1)In
				generalIf the Secretary of State determines under subsection (a)
				that Iran’s Revolutionary Guard Corps does not meet the criteria set forth
				under such section 219, the Secretary shall submit to the committees of
				Congress specified in subsection (e) a report that contains a detailed
				justification as to which criteria have not been met.
									(2)FormThe
				report required under paragraph (1) shall be submitted in unclassified form,
				but may contain a classified annex, if necessary.
									(d)Applicability of
				sanctions to Quds ForceThe
				sanctions applied to any entity designated as a foreign terrorist organization
				as set forth in such section 219 shall be applied to the Iran’s Revolutionary
				Guard Corps Quds Force.
								(e)Committees of
				Congress specifiedThe committees of Congress specified in this
				subsection are the following:
									(1)The Committee on
				Foreign Affairs, the Committee on the Judiciary, and the Committee on Homeland
				Security of the House of Representatives.
									(2)The Committee on
				Foreign Relations, the Committee on the Judiciary, and the Committee on
				Homeland Security and Governmental Affairs of the
				Senate.
									.
					(b)Clerical
			 amendmentThe table of
			 contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is
			 amended by striking the item relating to section 304 and inserting the
			 following:
					
						
							Sec. 304. Designation of Iran’s
				Revolutionary Guard Corps as foreign terrorist organization.
							Sec. 305. Rule of
				construction.
						
						.
				104.Imposition of
			 sanctions on certain persons responsible for or complicit in human rights
			 abuses, engaging in censorship, or engaging in the diversion of goods intended
			 for the people of Iran
				(a)Finding and
			 sense of CongressSection
			 401(a) of the Iran Threat Reduction and Syria Human Rights Act of 2012
			 (Public Law
			 112–158; 126 Stat. 1251) is amended to read as follows:
					
						(a)Finding and
				sense of Congress
							(1)FindingCongress finds that Iranian persons holding
				the following positions in the Government of Iran are ultimately responsible
				for and have and continue to knowingly order, control, direct and implement
				gross violations of the human rights of the Iranian people, the human rights of
				persons in other countries, censorship, and the diversion of food, medicine,
				medical devices, agricultural commodities and other goods intended for the
				Iranian people:
								(A)The Supreme Leader
				of Iran.
								(B)The President of
				Iran.
								(C)Members of the
				Council of Guardians.
								(D)Members of the
				Expediency Council.
								(E)The Minister of
				Intelligence and Security.
								(F)The Commander of
				the Iran’s Revolutionary Guard Corps.
								(G)The Commander of
				the Basij-e-Mostaz’afin.
								(H)The Commander of
				Ansar-e-Hezbollah.
								(I)The Commander of
				the Quds Force.
								(J)The Commander in
				Chief of the Police Force.
								(K)Senior officials or key employees of an
				organization described in any of subparagraphs (C) through (J) or in the Atomic
				Energy Organization of Iran, the Islamic Consultative Assembly of Iran, the
				Council of Ministers of Iran, the Assembly of Experts of Iran, the Ministry of
				Defense and Armed Forces Logistics of Iran, the Ministry of Justice of Iran,
				the Ministry of Interior of Iran, the prison system of Iran, or the judicial
				system of Iran.
								(2)Sense of
				CongressIt is the sense of
				Congress that—
								(A)the President
				should include any Iranian person holding a position in the Government of Iran
				described in paragraph (1) on one or more of the lists of persons subject to
				sanctions pursuant to section 105(b), 105A(b), 105B(b), or 105C(b) of the
				Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
				(22 U.S.C.
				8514(b), 8514a(b), 8514b(b), or 8514c(b)); and
								(B)the President should impose sanctions on
				such Iranian person pursuant to section 105, 105A, 105B, or 105C of such Act
				(as the case may
				be).
								.
				(b)Additional
			 finding and sense of CongressSection 401 of the Iran Threat Reduction
			 and Syria Human Rights Act of 2012 (Public Law 112–158; 126 Stat. 1251)
			 is amended—
					(1)by redesignating
			 subsection (b) as subsection (c); and
					(2)by inserting after
			 subsection (a) the following:
						
							(b)Additional
				finding and sense of Congress
								(1)FindingCongress finds that other senior officials
				of the Government of Iran, its agencies and instrumentalities, also have and
				continue to knowingly order, control, direct, and implement gross violations of
				the human rights of the Iranian people and the human rights of persons in other
				countries.
								(2)Sense of
				CongressIt is the sense of Congress that—
									(A)the President should investigate violations
				of human rights described in paragraph (1) to identify other senior officials
				of the Government of Iran that also have or continue to knowingly order,
				control, direct, and implement gross violations of human rights of the Iranian
				people and the human rights of persons in other countries;
									(B)the President should include any such
				official on one or more of the lists of persons subject to sanctions pursuant
				to section 105(b), 105A(b), 105B(b), or 105C(b) of the Comprehensive Iran
				Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514(b), 8514a(b),
				8514b(b), or 8514c(b)); and
									(C)the President should impose sanctions on
				any such official pursuant to section 105, 105A, 105B, or 105C of such Act (as
				the case may
				be).
									.
					(c)ReportSection
			 401(c)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012
			 (Public Law
			 112–158; 126 Stat. 1251) (as redesignated by subsection (b) of
			 this section) is amended—
					(1)by striking
			 Not later than and inserting the following:
						
							(A)In
				generalNot later
				than
							;
					(2)by striking
			 this Act and inserting the Nuclear Iran Prevention Act of
			 2013, and annually thereafter for 3 years;
					(3)by striking
			 otherwise directing the commission of and
			 inserting
						
							otherwise
			 directing—(i)the commission
				of
							;
					(4)by striking
			 Iran. and
			 inserting
						
							Iran;(ii)censorship or related activities with
				respect to Iran; or
							(iii)the diversion of goods, food, medicine,
				medical devices, and agricultural commodities, intended for the people of
				Iran.
							; 
					(5)by striking
			 For any such person and inserting the following:
						
							(B)Requirement
				relating to persons not includedFor any such
				person
							;
				and
					(6)by adding at the end the following new
			 subparagraph:
						
							(C)Requirement
				relating to financial net worthFor each such person described in
				subparagraph (A) and each such person described in subparagraph (B), the
				Secretary of State shall include in the report a description of the estimated
				net worth of the person.
							.
					(d)Additional
			 reportSection 401 of the
			 Iran Threat Reduction and Syria Human Rights Act of 2012 (Public Law
			 112–158; 126 Stat. 1251), as amended by this section, is
			 further amended by adding at the end the following new subsection:
					
						(d)Additional
				report
							(1)In
				generalNot later than 180 days after the date of the enactment
				of the Nuclear Iran Prevention Act of 2013, and annually thereafter for 3
				years, the Secretary of State shall submit to the appropriate congressional
				committees a detailed report with respect to whether each person described in
				subsection (a) or any family member of such person has facilitated deceptive
				transactions for or on behalf of any person subject to United States sanctions
				concerning Iran in violation of Executive Order 13608 of May 1, 2012 (77 Fed.
				Reg. 26409; 50
				U.S.C. 1701 note) or any other provision of law.
							(2)Family member
				definedIn this subsection, the term family member
				includes, with respect to a person, any relative of such person to the third
				degree of
				consanguinity.
							.
				(e)Conforming
			 amendmentThe heading for
			 section 401 of the Iran Threat Reduction and Syria Human Rights Act of 2012
			 (Public Law
			 112–158; 126 Stat. 1251) is amended by striking
			 committed
			 against and all that follows and inserting
			 , engaging in censorship, or
			 engaging in the diversion of goods intended for the people of
			 Iran..
				(f)Clerical
			 amendmentThe table of
			 contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is
			 amended by striking the item relating to section 401 and inserting the
			 following:
					
						
							Sec. 401. Imposition of sanctions on
				certain persons responsible for or complicit in human rights abuses, engaging
				in censorship, or engaging in the diversion of goods intended for the people of
				Iran.
						
						.
				105.Sense of
			 Congress on elections in Iran
				(a)FindingsCongress makes the following
			 findings:
					(1)The Iranian people
			 are systematically denied free, fair, and credible elections by the Government
			 of the Islamic Republic of Iran.
					(2)The unelected and
			 unaccountable Guardian Council disqualifies hundreds of qualified candidates,
			 including women and most religious minorities, while the regime intimidates
			 others into staying out of elections completely.
					(3)Voting
			 inconsistencies, including an absence of international observers, and fraud are
			 commonplace.
					(4)The 2009
			 presidential elections proved that the regime will engage in large scale
			 vote-rigging to ensure a specific result.
					(5)The Iranian regime
			 combines electoral manipulation with the ruthless suppression of dissent.
			 Following the 2009 elections, peaceful demonstrators were met with violence by
			 the regime’s security apparatus, including arbitrary detentions, beatings,
			 kidnappings, rapes, and murders.
					(6)The electoral
			 manipulation and human rights violations are in violation of the Government of
			 Iran’s agreed to obligations under the United Nations International Covenant on
			 Civil and Political Rights.
					(b)Sense of
			 CongressIt is the sense of the Congress that—
					(1)the Iranian people
			 are deprived by their government of free, fair, and credible elections;
					(2)the United States
			 should support freedom, human rights, civil liberties, and the rule of law in
			 Iran, and elections that are free and fair, meet international standards, and
			 allow independent international and domestic electoral observers unrestricted
			 access to polling and counting stations; and
					(3)the United States
			 should support the people of Iran in their peaceful calls for a representative
			 and responsive democratic government that respects human rights, civil
			 liberties, and the rule of law.
					106.Sense of
			 Congress on designation of a Special Coordinator for advancing human rights and
			 political participation for women in IranIt is the sense of Congress that the
			 Secretary of State should designate a Special Coordinator position in the
			 Bureau of Near Eastern Affairs whose primary function is to facilitate
			 cooperation across departments for the purpose of advancing human rights and
			 political participation for women in Iran, as well as to prepare evidence and
			 information to be used in identifying Iranian officials for designation as
			 human rights violators for their involvement in violating the human rights of
			 women in Iran.
			IIEconomic and
			 financial sanctions
			AAmendments to Iran
			 Sanctions Act of 1996
				201.Transfer to
			 Iran of goods, services, or technology that would materially contribute to
			 Iran’s ability to mine or mill uranium
					(a)In
			 generalSection 5(b) of the Iran Sanctions Act of 1996
			 (Public Law
			 104–172;
			 50 U.S.C.
			 1701 note) is amended by adding at the end the following new
			 paragraph:
						
							(3)Transfer to Iran
				of goods, services, or technology that can be used for mining or milling of
				uraniumExcept as provided in
				subsection (f), the President shall impose 5 or more of the sanctions described
				in section 6(a) with respect to a person if the President determines that the
				person knowingly transferred, on or after the date of the enactment of the
				Nuclear Iran Prevention Act of 2013, to Iran goods, services, or technology
				that would materially contribute to Iran’s ability to mine or mill
				uranium.
							.
					(b)Conforming
			 amendmentsSection 5 of such
			 Act is amended in subsection (b)(3), (c), and (f) by striking paragraph
			 (1) or (2) each place it appears and inserting paragraph (1),
			 (2), or (3).
					202.Repeal of
			 waiver of sanctions relating to development of weapons of mass destruction or
			 other military capabilitiesSection 9(c)(1) of the Iran Sanctions Act of
			 1996 (Public
			 Law 104–172;
			 50 U.S.C.
			 1701 note) is amended—
					(1)by striking
			 subparagraph (B);
					(2)by redesignating
			 subparagraph (C) as subparagraph (B); and
					(3)in subparagraph
			 (B) (as redesignated by paragraph (2) of this section)—
						(A)by striking
			 or (B) each place it appears; and
						(B)by striking
			 , as applicable.
						BAmendments to
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 and
			 Iran Threat Reduction and Syria Human Rights Act of 2012 
				211.Modifications
			 to prohibition on procurement contracts with persons that export sensitive
			 technology to Iran
					(a)Application to
			 owners and subsidiariesSubsection (a) of section 106 of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (Public Law
			 111–195;
			 22 U.S.C.
			 8515) is amended—
						(1)by striking
			 goods or services with a person and inserting the following:
							
								goods or services—(1)with a
				person
								;
						(2)in paragraph (1),
			 as added by paragraph (1) of this subsection, by striking the period at the end
			 and inserting and inserting ; or; and
						(3)by adding at the
			 end the following new paragraph:
							
								(2)with respect to a person acting on behalf
				of or at the direction of, or owned or controlled by, a person described in
				paragraph (1) or a person who owns or controls a person described in paragraph
				(1).
								.
						(b)Sensitive
			 technology definedSubsection
			 (c)(1) of such section is amended by striking is to be used
			 specifically and inserting has been designed or specifically
			 modified.
					(c)Presidential
			 determination and imposition of additional sanctionsSuch section, as so amended, is further
			 amended by adding at the end the following new subsection:
						
							(e)Presidential
				determination and imposition of additional sanctionsThe President shall impose 5 or more of the
				sanctions described in section 6(a) of the Iran Sanctions Act of 1996
				(Public Law
				104–172;
				50 U.S.C.
				1701 note) with respect to—
								(1)a person if the
				President determines that the person knowingly exports sensitive technology to
				Iran; or
								(2)a person acting on
				behalf of or at the direction of, or owned or controlled by, a person described
				in paragraph (1) or a person who owns or controls a person described in
				paragraph
				(1).
								.
					(d)Conforming
			 amendmentThe heading of such section is amended by inserting
			 and imposition of sanctions
			 against after with.
					(e)Clerical
			 amendmentThe table of
			 contents for the Comprehensive Iran Sanctions, Accountability, and Divestment
			 Act of 2010 is amended by striking the item relating to section 106 and
			 inserting the following:
						
							
								Sec. 106. Prohibition on procurement
				contracts with and imposition of sanctions against persons that export
				sensitive technology to
				Iran.
							
							.
					(f)Effective
			 dateThe amendments made by this section take effect on the date
			 of the enactment of this Act and apply with respect to exports of sensitive
			 technology to Iran that occur on or after such date of enactment.
					212.Authority of
			 State and local governments to avoid exposure to sanctioned persons and
			 sectors
					(a)In
			 generalSection 202 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8532) is amended by
			 striking subsections (a), (b), and (c) and inserting the following:
						
							(a)Sense of
				congressIt is the sense of
				Congress that the United States should respect the decision of any State or
				local government to divest from or prohibit the investment of assets of the
				State or local government in a person described in subsection (c) or to impose
				disclosure and transparency requirements on any person subject to the
				jurisdiction of such government, except with respect to an activity that is
				exempt, licensed, or otherwise authorized by a Federal department or
				agency.
							(b)AuthorityNotwithstanding
				any other provision of law, a State or local government may adopt and enforce
				measures that meet the requirements of subsection (d)—
								(1)to divest the
				assets of the State or local government from a person described in subsection
				(c);
								(2)to prohibit
				investment of the assets of the State or local government in any such person;
				or
								(3)to impose disclosure and transparency
				requirements on any person subject to the jurisdiction of such government,
				except with respect to an activity that is exempt, licensed, or otherwise
				authorized by a Federal department or agency.
								(c)Persons
				describedA person described in this subsection is a person with
				respect to which sanctions have been, and continue to be, imposed pursuant
				to—
								(1)section 104(c) of this Act;
								(2)section 5 of the
				Iran Sanctions Act of 1996 (50 U.S.C. 1701 note);
								(3)section 1245(d) of
				the National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C.
				8513a(d)); or
								(4)sections 1244,
				1245, 1246 or 1247 of the National Defense Authorization Act for Fiscal Year
				2013 (22 U.S.C.
				8803, 8804, 8805, or
				8806).
								.
					(b)Conforming
			 amendmentsSection 202 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8532) is amended—
						(1)in subsection
			 (d)(4), by striking engages in investment activities in Iran described
			 in subsection (c) and inserting is a person described in
			 subsection (c);
						(2)in subsection (f),
			 by striking or (i) and inserting or (g);
						(3)by striking
			 subsection (h) and by redesignating subsections (i) and (j) as subsections (h)
			 and (i), respectively; and
						(4)in paragraph (1)
			 of subsection (i) (as redesignated by paragraph (3) of this subsection), by
			 striking (determined without regard to subsection (c)).
						(c)Effective
			 dateThe amendments made by this section apply to measures
			 adopted by State and local governments on or after the date of the enactment of
			 this Act.
					213.Sense of
			 Congress regarding the European Central Bank
					(a)FindingsCongress finds the following:
						(1)The Government of Iran, its agencies and
			 instrumentalities, continue to have access to, and utilize, euro-denominated
			 transactions, including for goods and services that are subject to sanctions
			 imposed by the United States, the European Union and its member states and by
			 the United Nations.
						(2)The Guidelines of
			 the European Central Bank (Article 39(1)) states that: Participants
			 shall be deemed to be aware of, and shall comply with, all obligations on them
			 relating to legislation on data protection, prevention of money laundering and
			 the financing of terrorism, proliferation-sensitive nuclear activities and the
			 development of nuclear weapons delivery systems, in particular in terms of
			 implementing appropriate measures concerning any payments debited or credited
			 on their PM accounts.
						(3)United States and
			 European convergence with respect to United States sanctions efforts toward the
			 Government of Iran is a vital component of United States policy aimed at
			 preventing the Government of Iran from acquiring a nuclear weapons
			 capability.
						(b)Sense of
			 CongressIt is the sense of
			 Congress that the President should continue to closely coordinate and cooperate
			 with the European Union and its member states to restrict access to and use of
			 the euro currency by the Government of Iran, its agencies and
			 instrumentalities, for transactions with the exception of food, medicine,
			 medical devices, and agricultural commodities.
					214.Imposition of
			 sanctions with respect to certain transactions in foreign currencies
					(a)Imposition of
			 sanctionsSubtitle B of title II of the Iran Threat Reduction and
			 Syria Human Rights Act of 2012 (22 U.S.C. 8721 et seq.) is amended
			 by inserting after section 220 the following:
						
							220A.Imposition of
				sanctions with respect to certain transactions in foreign currencies
								(a)In
				generalExcept as provided in this section, the President—
									(1)shall prohibit the
				opening, and prohibit or impose strict conditions on the maintaining, in the
				United States of a correspondent account or a payable-through account by a
				foreign financial institution that is a person described in subsection (c);
				and
									(2)may impose
				sanctions pursuant to the International Emergency Economic Powers Act
				(50 U.S.C. 1701 et
				seq.) with respect to any other person described in subsection
				(c).
									(b)ExceptionThe authority to impose sanctions under
				subsection (a)(2) shall not include the authority to impose sanctions relating
				to the importation of goods.
								(c)Person
				describedA person described in this subsection is a person the
				President determines has—
									(1)knowingly
				conducted or facilitated a significant transaction involving the currency of a
				country other than the country in which the person is operating at the time of
				the transaction with, for, or on behalf of—
										(A)the Central Bank
				of Iran or another Iranian financial institution designated by the Secretary of
				the Treasury for the imposition of sanctions pursuant to the International
				Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or
										(B)a person described
				in section 1244(c)(2) of the Iran Freedom and Counter-Proliferation Act
				(22 U.S.C.
				8803(c)(2)) (other than a person described in subparagraph
				(C)(iii) of that section); or
										(2)knowingly conducted or facilitated a
				significant transaction by another person involving the currency of a country
				other than the country in which that other person is operating at the time of
				the transaction, with, for, or on behalf of a person described in subparagraph
				(A) or (B) of paragraph (1).
									(d)Waiver
									(1)In
				generalThe President may waive the application of subsection (a)
				with respect to a person for a period of not more than 180 days, and may renew
				that waiver for additional periods of not more than 180 days, if the
				President—
										(A)determines that
				the waiver is vital to the national security of the United States; and
										(B)not less than 7
				days before the waiver or the renewal of the waiver, as the case may be, takes
				effect, submits a report to the appropriate congressional committees on the
				waiver and the reason for the waiver.
										(2)Form of
				reportEach report submitted under paragraph (1)(B) shall be
				submitted in unclassified form but may include a classified annex.
									(e)Rule of
				constructionNothing in this section shall be construed to
				prohibit any person from, or authorize or require the imposition of sanctions
				with respect to any person for, conducting or facilitating any transaction in
				the currency of the country in which the person is operating at the time of the
				transaction for the sale of agricultural commodities, food, medicine, or
				medical devices.
								(f)DefinitionsIn
				this section:
									(1)Account;
				correspondent account; payable-through accountThe terms
				account, correspondent account, and
				payable-through account have the meanings given those terms in
				section
				5318A of title 31, United States Code.
									(2)Agricultural
				commodityThe term agricultural commodity has the
				meaning given that term in section 102 of the Agricultural Trade Act of 1978
				(7 U.S.C.
				5602).
									(3)Foreign
				financial institutionThe term foreign financial
				institution has the meaning given that term in
				section
				561.308 of title 31, Code of Federal Regulations (or any
				corresponding similar regulation or ruling).
									(4)GoodThe term good has the
				meaning given that term in section 16 of the Export Administration Act of 1979
				(50 U.S.C. App. 2415) (as
				continued in effect pursuant to the International Emergency Economic Powers Act
				(50 U.S.C. 1701 et
				seq.)).
									(5)Iranian
				financial institutionThe term Iranian financial
				institution has the meaning given that term in section 104A(d) of the
				Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
				(22 U.S.C.
				8513b(d)).
									(6)Medical
				deviceThe term medical device has the meaning given
				the term device in section 201 of the Federal Food, Drug, and
				Cosmetic Act (21
				U.S.C. 321).
									(7)MedicineThe
				term medicine has the meaning given the term drug in
				section 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
				321).
									(8)TransactionThe
				term transaction includes a foreign exchange swap, a foreign
				exchange forward, and any other type of similar currency exchange or conversion
				or similar derivative
				instrument.
									.
					(b)Conforming
			 amendments
						(1)ImplementationSection
			 601(a)(1) of the Iran Threat Reduction and Syria Human Rights Act of 2012
			 (22 U.S.C.
			 8781(a)(1)) is amended by inserting 220A, after
			 220,.
						(2)PenaltiesSection
			 601(b)(2)(A) of such Act (22 U.S.C. 8781(b)(2)(A)) is amended
			 by striking and 220,  and inserting 220, and
			 220A,.
						(3)TerminationSection
			 605(a) of such Act (22 U.S.C. 8785(a)) is amended by
			 inserting 220A, after 220,.
						(c)Clerical
			 amendmentThe table of contents for the Iran Threat Reduction and
			 Syria Human Rights Act of 2012 is amended by inserting after the item relating
			 to section 220 the following:
						
							
								Sec. 220A. Imposition of
				sanctions with respect to certain transactions in foreign
				currencies.
							
							.
					(d)Effective
			 dateThe amendments made by this section take effect on the date
			 of the enactment of this Act and apply with respect to transactions entered
			 into on or after May 22, 2013.
					215.Sanctions with
			 respect to certain transactions with Iran
					(a)In
			 generalSubtitle B of title
			 II of the Iran Threat Reduction and Syria Human Rights Act of 2012
			 (22 U.S.C. 8721 et
			 seq.) is amended by adding at the end the following new
			 section:
						
							225.Sanctions with
				respect to certain transactions with Iran
								(a)Authorization of
				sanctions
									(1)In
				generalExcept as provided in
				this section, the President may impose sanctions pursuant to the International
				Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) on a
				foreign person that the President determines has, on or after the date that is
				60 days after the date of the enactment of the Nuclear Iran Prevention Act of
				2013, knowingly conducted or facilitated a significant financial transaction
				with the Central Bank of Iran or other Iranian financial institution that has
				been designated by the Secretary of the Treasury for the imposition of
				sanctions pursuant to the International Emergency Economic Powers Act,
				for—
										(A)the purchase of goods or services by a
				person in Iran or on behalf of a person in Iran; or
										(B)the purchase of goods or services from a
				person in Iran or on behalf of a person in Iran.
										(2)Exception
										(A)In
				generalThe authority to impose sanctions under paragraph (1)
				shall not include the authority to impose sanctions relating to the importation
				of goods.
										(B)GoodIn
				this paragraph, the term good has the meaning given that term in
				section 16 of the Export Administration Act of 1979 (50 U.S.C. App.
				2415) (as continued in effect pursuant to the International
				Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
										(3)Rule of
				constructionNothing in this
				section shall be construed to affect the imposition of sanctions with respect
				to a financial transaction for the purchase of petroleum or petroleum products
				from Iran under section 1245 of the National Defense Authorization Act for
				Fiscal Year 2012 (Public Law 112–81; 125 Stat.
				1648).
									(b)Exception for
				overall reductions of exports to and imports from Iran
									(1)In
				generalThe President is
				authorized not to impose sanctions under subsection (a) on a foreign person if
				the President determines and submits to the appropriate congressional
				committees a report that contains a determination of the President that the
				country with primary jurisdiction over the foreign person has, during the time
				period described in paragraph (2), significantly reduced the value and volume
				of imports and exports of goods (other than petroleum or petroleum products)
				and services between such country and Iran.
									(2)Time period
				describedThe time period
				referred to in paragraph (1) is the 60-day period ending on the date on which
				the President makes the determination under paragraph (1) as compared to the
				immediately preceding 60-day period.
									(c)Exception for
				sales of agricultural commodities, food, medicine and medical
				devicesThe President may not impose sanctions under subsection
				(a) on a foreign person with respect to a transaction for the sale of
				agricultural commodities, food, medicine or medical devices to Iran.
								(d)DefinitionsIn this section:
									(1)Foreign
				personThe term foreign
				person has the meaning given that term in section 14 of the Iran
				Sanctions Act of 1996 (Public Law 104–172;
				50 U.S.C.
				1701 note).
									(2)Iranian
				financial institutionThe term Iranian financial
				institution has the meaning given that term in section 104A(d) of the
				Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
				(22 U.S.C.
				8513b(d)).
									.
					(b)Clerical
			 amendmentThe table of
			 contents for the Iran Threat Reduction and Syria Human Rights Act of 2012 is
			 amended by inserting after the item relating to section 224 the
			 following:
						
							
								Sec. 225. Sanctions with respect to
				certain transactions with
				Iran.
							
							.
					COther
			 matters
				221.Imposition of
			 sanctions with respect to the Central Bank of Iran and other Iranian financial
			 institutions
					(a)Exception to
			 applicability of sanctions with respect to petroleum
			 transactionsSection 1245(d)(4)(D)(i)(I) of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1648;
			 22 U.S.C.
			 8513a(d)(4)(D)(i)(I)) is amended—
						(1)by striking
			 reduced reduced and inserting reduced;
						(2)by inserting
			 value and before volume;
						(3)by inserting
			 or of Iranian origin after from Iran; and
						(4)by adding at the
			 end before the semicolon the following: , and the President certifies in
			 writing to Congress that the President has based such determination on accurate
			 information on that country’s total purchases of crude oil from Iran or of
			 Iranian origin.
						(b)Financial
			 transactions describedSection 1245(d)(4)(D)(ii)(II) of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1648) is amended—
						(1)by striking
			 (II) and inserting (II)(aa);
						(2)in item (aa) (as
			 designated by paragraph (1) of this subsection), by striking the period at the
			 end and inserting ; and; and
						(3)by adding at the
			 end the following new item:
							
								(bb)the foreign financial institution holding
				the account described in item (aa) does not knowingly facilitate any
				significant financial transfers for, with, or on behalf of the Government of
				Iran, unless the transaction is excepted from sanctions under paragraph (2) or
				is a transaction described in subclause (I) and item
				(aa).
								.
						(c)Strategy to
			 reduce crude oil purchases from Iran or of Iranian origin
						(1)Statement of
			 policyIt is the policy of
			 the United States to seek to ensure that countries that have received an
			 exception under subparagraph (D)(i)(I) of section 1245(d)(4) of the National
			 Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 125 Stat. 1648) shall reduce their crude oil purchases
			 from Iran or of Iranian origin so that the aggregate amount of such purchases
			 is reduced by not less than an average of 1,000,000 barrels of crude oil per
			 day by the end of the 1-year period beginning on the date of submission of the
			 strategy described in subparagraph (E)(ii) of such section (as added by
			 paragraph (2) of this subsection).
						(2)AmendmentSection
			 1245(d)(4) of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law
			 112–81; 125 Stat. 1648) is amended by adding at the end the
			 following new subparagraph:
							
								(E)Strategy to
				reduce crude oil purchases from Iran or of Iranian origin
									(i)In
				generalNot later than 30
				days after the date of the enactment of the Nuclear Iran Prevention Act of
				2013, the President shall make a determination, based on the information
				contained in the most recent report required under subparagraph (A), of whether
				each country that received an exception under subparagraph (D)(i)(I) before
				such date of enactment is able to reduce its crude oil purchases from Iran or
				of Iranian origin so that the aggregate amount of such purchases is reduced by
				not less than an average of 1,000,000 barrels of crude oil per day by the end
				of the 1-year period beginning on the date of submission of the strategy
				described in clause (ii). If the President makes an initial determination under
				this clause that the requirements of this clause cannot be met, then the
				President shall continue to make a determination under this clause every 90
				days thereafter as to whether or not the requirements of this clause can be
				met.
									(ii)StrategyIf the President determines that the
				requirements of clause (i) can be met, then not later than 60 days after the
				date of such affirmative determination, the President shall develop and submit
				to the appropriate congressional committees a strategy to seek to ensure that
				the requirements of clause (i) are met by the end of the 1-year period
				beginning on such date of submission.
									(iii)Future
				exceptions
										(I)Affirmative
				determinationIf the
				President determines that the strategy described in clause (ii) was achieved,
				then each country described in clause (i) shall be eligible to receive one or
				more further exceptions under subparagraph (D)(i)(I) in accordance with the
				provisions of such subparagraph.
										(II)Negative
				determinationExcept as
				provided in subclause (III), if the President determines that the strategy
				described in clause (ii) was not achieved, then each country described in
				clause (i) shall be ineligible to receive any further exception under
				subparagraph (D)(i)(I) in accordance with the provisions of such
				subparagraph.
										(III)Exception
											(aa)In
				generalSubclause (II) shall not apply with respect to a country
				described in clause (i) if the country—
												(AA)dramatically
				reduced its crude oil purchases from Iran or of Iranian origin during the
				1-year period described in clause (ii); and
												(BB)has committed itself to continue to reduce
				its crude oil purchases from Iran or of Iranian origin to a de minimis
				level.
												(bb)DataThe
				President shall submit to the appropriate congressional committees all data
				used to make a determination under item (aa) not later than 15 days before
				issuing an exception under item (aa).
											(iv)Appropriate
				congressional committeesIn this subparagraph, the term
				appropriate congressional committees means—
										(I)the Committee on
				Foreign Affairs and the Committee on Financial Services of the House of
				Representatives; and
										(II)the Committee on
				Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of
				the
				Senate.
										.
						(d)Definition of
			 crude oilSection 1245(d)(4)(D) of the National Defense
			 Authorization Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)(4)(D)) is
			 amended by adding at the end the following new clause:
						
							(iii)Crude
				oilIn this subparagraph, the
				term crude oil includes unfinished oils, liquefied petroleum
				gases, distillate fuel oil, and residual fuel
				oil.
							.
					(e)WaiverSection
			 1245(d)(5)(A) of the National Defense Authorization Act for Fiscal Year 2012
			 (22 U.S.C.
			 8513a(d)(5)(A)) is amended by striking in the
			 national and inserting vital to the national.
					(f)Definitions of
			 significant reductionSection 1245(h)(3) of the
			 National Defense Authorization Act for Fiscal Year 2012 (22 U.S.C.
			 8513a(h)(3)) is amended—
						(1)by striking
			 price or volume and inserting price and volume;
			 and
						(2)by adding at the
			 end before the period the following: and at least a pro rata amount
			 totaling, in the aggregate, not less than an average of 1,000,000 barrels of
			 crude oil per day by the end of the 1-year period beginning on the date of
			 submission of the strategy described in subsection
			 (d)(4)(E)(ii).
						(g)Effective
			 dateThe amendments made by
			 this section take effect beginning on the date that is 180 days after the date
			 of the enactment of this Act.
					222.Imposition of
			 sanctions with respect to ports, special economic zones, free economic zones,
			 and strategic sectors of Iran
					(a)FindingsSubsection (a)(1) of section 1244 of the
			 National Defense Authorization Act for Fiscal Year 2013 (22 U.S.C. 8803) is
			 amended by striking and shipbuilding and inserting
			 shipbuilding, automotive, construction, engineering, or mining.
					(b)Designation of
			 ports, special economic zones, free economic zones, and entities in strategic
			 sectors as entities of proliferation concernSubsection (b) of such section is
			 amended—
						(1)in the subsection
			 heading, by striking and
			 entities in the energy, shipping, and shipbuilding
			 sectors and inserting , special economic zones, free economic zones,
			 and entities in strategic sectors; and
						(2)by striking
			 and entities in the energy, shipping, and shipbuilding sectors
			 and inserting , entities that operate special economic zones or free
			 economic zones, and entities in strategic sectors (as defined in subsection
			 (c)(4)).
						(c)Blocking of
			 property of ports, special economic zones, free economic zones, and entities in
			 strategic sectorsSubsection
			 (c) of such section is amended—
						(1)in the subsection heading, by striking
			 entities in energy,
			 shipping, and shipbuilding sectors and inserting
			 ports, special economic
			 zones, free economic zones, and entities in strategic
			 sectors;
						(2)in paragraph
			 (2)—
							(A)by striking
			 the energy, shipping, or shipbuilding sectors each place it
			 appears and inserting a strategic sector (as defined in paragraph
			 (4)(A)); and
							(B)by inserting , special economic
			 zone, or free economic zone after port each place it
			 appears; and
							(3)by adding at the
			 end the following new paragraphs:
							
								(4)Strategic sector
				definedIn this section, the term strategic sector
				means—
									(A)the energy,
				shipping, shipbuilding, automotive, or mining sector of Iran; and
									(B)the construction
				or engineering sector of Iran if the President determines and reports to
				Congress not later than 45 days after the date of the enactment of the Nuclear
				Iran Prevention Act of 2013 that the construction or engineering sector of
				Iran, as the case may be, is of strategic importance to Iran.
									(5)Notification and
				report relating to strategic sectors
									(A)NotificationThe President shall submit to Congress a
				notification of the designation of a sector as a strategic sector of Iran for
				purposes of paragraph (4)(C) not later than 30 days after the date on which the
				President makes such designation.
									(B)ReportNot later than 90 days after the date on
				which the President submits to Congress a notification of the designation of a
				sector as a strategic sector of Iran under subparagraph (A), the Comptroller
				General of the United States shall submit to Congress a report that
				contains—
										(i)a
				review and comment on such designation; and
										(ii)recommendations
				regarding the designation of additional sectors as strategic sectors of Iran
				for purposes of paragraph
				(4).
										.
						(d)Additional
			 sanctions with respect to strategic sectorsSubsection (d) of
			 such section is amended—
						(1)in the subsection
			 heading, by striking the
			 energy, shipping, and shipbuilding sectors and
			 inserting strategic
			 sectors; and
						(2)in paragraph (3),
			 by striking the energy, shipping, or shipbuilding sectors and
			 inserting a strategic sector (as defined in subsection
			 (c)(4)(A)).
						(e)Exception for
			 Afghanistan reconstructionSubsection (f) of such section is
			 amended—
						(1)in the matter
			 preceding paragraph (1), by inserting for a period of not more than 1
			 year, and may renew that exception for additional periods of not more than 1
			 year after economic development for Afghanistan;
						(2)in paragraph
			 (1)—
							(A)by striking
			 to the extent that and inserting if;
							(B)by inserting
			 or the renewal of the exception, as the case may be, after
			 such an exception; and
							(C)by striking
			 in the national interest and inserting in the national
			 security interest; and
							(3)in paragraph (2)—
							(A)by inserting
			 or the renewal of the exception, as the case may be, before
			 not later than 15 days; and
							(B)by inserting at
			 the end before the period the following: or the renewal of the
			 exception.
							(f)Conforming
			 amendmentSuch section is
			 further amended in the section heading by striking the energy, shipping, and shipbuilding
			 sectors and inserting ports, special economic zones, free economic zones,
			 and strategic sectors.
					(g)Effective
			 dateThe amendments made by this section—
						(1)take effect on the
			 date that is 90 days after the date of the enactment of this Act; and
						(2)(A)with respect to
			 subsection (c) of section 1244 of the National Defense Authorization Act for
			 Fiscal Year 2013, as so amended, apply with respect to all transactions in all
			 property and interests in property of any person described in subsection (c)(2)
			 of such section that occur on or after the date that is 180 days after such
			 date of enactment; and
							(B)(i)with respect to subsection (d)(1) of
			 section 1244 of the National Defense Authorization Act for Fiscal Year 2013,
			 apply with respect to the sale, supply, or transfer to or from Iran of goods or
			 services described in subsection (d)(3) of such section, as so amended, that
			 occurs on or after the date that is 180 days after such date of enactment;
			 and
								(ii)with respect to subsection (d)(2) of
			 section 1244 of the National Defense Authorization Act for Fiscal Year 2013,
			 apply with respect to the conduct or facilitation of a significant financial
			 transaction for the sale, supply, or transfer to or from Iran of goods or
			 services described in subsection (d)(3) of such section, as so amended, that
			 occurs on or after the date that is 180 days after such date of
			 enactment.
								223.Report on
			 determinations not to impose sanctions on persons who allegedly sell, supply,
			 or transfer precious metals to or from IranSection 1245 of the National Defense
			 Authorization Act for Fiscal Year 2013 (22 U.S.C. 8804) is amended—
					(1)by redesignating
			 subsection (h) as subsection (i); and
					(2)by inserting after
			 subsection (g) the following new subsection:
						
							(h)Report on
				determinations not to impose sanctions on persons who allegedly sell, supply,
				or transfer precious metals to or from Iran
								(1)In
				generalNot later than 90 days after the date of the enactment of
				Nuclear Iran Prevention Act of 2013, and every 90 days thereafter, the
				President shall submit to the appropriate congressional committees a report on
				each determination of the President during the preceding 90-day period not to
				impose sanctions under subsection (a) or (c) with respect to a person who
				allegedly sells, supplies, or transfers precious metals, directly or
				indirectly, to or from Iran, together with the reasons for such
				determination.
								(2)FormThe
				report required by paragraph (1) shall be submitted in unclassified form, but
				may contain a classified annex, if
				necessary.
								.
					224.Imposition of
			 sanctions with respect to foreign financial institutions that facilitate
			 financial transactions on behalf of persons owned or controlled by specially
			 designated nationalsSection
			 1247 of the National Defense Authorization Act for Fiscal Year 2013
			 (22 U.S.C.
			 8806) is amended—
					(1)by redesignating
			 subsection (f) as subsection (g); and
					(2)by inserting after
			 subsection (e) the following new subsection:
						
							(f)Persons owned or
				controlled by specially designated nationals
								(1)In
				generalThe President shall
				impose sanctions described in subsection (a) with respect to a foreign
				financial institution, including but not limited to a foreign central bank,
				that the President determines has, on or after the date that is 90 days after
				the date of the enactment of the Nuclear Iran Prevention Act of 2013, knowingly
				facilitated a significant financial transaction on behalf of any person
				determined by the President to be directly owned or controlled by an Iranian
				person included on the list of specially designated nationals and blocked
				persons maintained by the Office of Foreign Assets Control of the Department of
				the Treasury (other than an Iranian financial institution described in
				subsection (b)).
								(2)Sense of
				CongressIt is the sense of
				Congress that the President routinely should determine on or after the date of
				the enactment of the Nuclear Iran Prevention Act of 2013 those persons that are
				directly or indirectly owned or controlled by an Iranian person included on the
				list of specially designated nationals and blocked persons maintained by the
				Office of Foreign Assets Control of the Department of the Treasury (other than
				an Iranian financial institution described in subsection (b)).
								(3)Consideration of
				data from other countries and nongovernmental organizationsThe
				President shall consider credible data already obtained by other countries and
				nongovernmental organizations in making determinations described in paragraph
				(1).
								.
					225.Repeal of
			 exemptions under sanctions provisions of National Defense Authorization Act for
			 Fiscal Year 2013Subtitle D of
			 title XII of the National Defense Authorization Act for Fiscal Year 2013
			 (22 U.S.C. 8801 et
			 seq.) is amended—
					(1)in section
			 1244—
						(A)in subsection
			 (c)(1)—
							(i)by striking (1)
			 Blocking of
			 property.— and all that follows through On and
			 after and inserting (1)
			 Blocking of
			 property.—On and after; and
							(ii)by
			 striking subparagraph (B); and
							(B)in subsection
			 (d)(1)—
							(i)by striking (1)
			 Sale, supply, or transfer of
			 certain goods and services.— and all that follows
			 through Except as provided and inserting (1)
			 Sale, supply, or transfer of
			 certain goods and services.—Except as provided;
			 and
							(ii)by
			 striking subparagraph (B);
							(2)in section
			 1245(a)—
						(A)by striking (a)
			 sale, supply, or transfer of
			 certain materials.— and all that follows through
			 The President and inserting (a)
			 sale, supply, or transfer of
			 certain materials.—The President;
						(B)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively
			 (and by redesignating all sub-units therein accordingly);
						(C)in paragraph
			 (3)(B) (as redesignated by subparagraph (B) of this paragraph)—
							(i)in
			 clause (i), by striking subclause (I) of clause (i) and
			 inserting clause (i) of subparagraph (A);
							(ii)in
			 clause (ii), by striking subclause (II) of that clause and
			 inserting clause (ii) of that subparagraph; and
							(iii)in clause (iii), by striking
			 subclause (III) of that clause and inserting clause (iii)
			 of that subparagraph; and
							(D)by striking
			 (2) exception.— and all that follows through
			 paragraph (1).; and
						(3)in section
			 1246(a)—
						(A)by striking (a)
			 imposition of
			 sanctions.— and all that follows through Except
			 as provided and inserting (a)
			 imposition of
			 sanctions.—Except as provided;
						(B)by redesignating
			 subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively
			 (and by redesignating all sub-units therein accordingly); and
						(C)by striking
			 (2) exception.— and all that follows through
			 paragraph (1).; and
						226.Termination of
			 government contracts with persons who sell goods, services, or technology to,
			 or conduct any other transaction with, Iran
					(a)Modification of
			 federal acquisition regulationNot later than 90 days after the date of
			 the enactment of this Act, the Federal Acquisition Regulation shall be revised
			 to require a certification from each person that is a prospective contractor
			 that the person, and any person under common ownership or control with the
			 person, does not sell goods, services, or technology to, or conduct any other
			 transaction with, Iran for which sanctions may be imposed under this
			 Act.
					(b)Remedies
						(1)In
			 generalIf the head of an executive agency determines that a
			 person has submitted a false certification under subsection (a) on or after the
			 date on which the applicable revision of the Federal Acquisition Regulation
			 required by this section becomes effective, the head of that executive agency
			 shall terminate a contract with such person or debar or suspend such person
			 from eligibility for Federal contracts for a period of not less than 2 years.
			 Any such debarment or suspension shall be subject to the procedures that apply
			 to debarment and suspension under the Federal Acquisition Regulation under
			 subpart 9.4 of part 9 of title 48, Code of Federal Regulations.
						(2)Inclusion on
			 list of parties excluded from federal procurement and nonprocurement
			 programsThe Administrator of General Services shall include on
			 the List of Parties Excluded from Federal Procurement and Nonprocurement
			 Programs maintained by the Administrator under part 9 of the Federal
			 Acquisition Regulation each person that is debarred, suspended, or proposed for
			 debarment or suspension by the head of an executive agency on the basis of a
			 determination of a false certification under paragraph (1).
						(c)Rule of
			 constructionThis section shall not be construed to limit the use
			 of other remedies available to the head of an executive agency or any other
			 official of the Federal Government on the basis of a determination of a false
			 certification under subsection (a).
					(d)Waivers
						(1)In
			 generalThe President may on a case-by-case basis waive the
			 requirement that a person make a certification under subsection (a) if the
			 President determines and certifies in writing to the congressional committees
			 described in paragraph (2) that it is essential to the national security
			 interests of the United States to do so.
						(2)Congressional
			 committees describedThe
			 congressional committees referred to in paragraph (1) are—
							(A)the Committee on Foreign Affairs, the
			 Committee on Armed Services, and the Committee on Oversight and Government
			 Reform of the House of Representatives; and
							(B)the Committee on
			 Foreign Relations, the Committee on Armed Services, and the Committee on
			 Homeland Security and Governmental Affairs of the Senate.
							(e)DefinitionsIn
			 this section:
						(1)Executive
			 agencyThe term
			 executive agency has the meaning given that term in
			 section
			 133 of title 41, United States Code.
						(2)Federal
			 Acquisition RegulationThe
			 term Federal Acquisition Regulation means the regulation issued
			 pursuant to section
			 1303(a)(1) of title 41, United States Code.
						(f)ApplicabilityThe
			 revisions to the Federal Acquisition Regulation required under subsection (a)
			 shall apply with respect to contracts for which solicitations are issued on or
			 after the date that is 90 days after the date of the enactment of this
			 Act.
					227.Conditions for
			 entry and operation of vessels
					(a)In
			 generalThe Ports and Waters Safety Act (33 U.S.C. 1221 et seq.) is amended
			 by adding at the end the following:
						
							16.Prohibition on
				entry and operation
								(a)Prohibition
									(1)In
				generalNo foreign vessel
				described in subsection (b) shall enter or operate in the navigable waters of
				the United States or transfer cargo in any port or place under the jurisdiction
				of the United States.
									(2)Limitation on
				ApplicationParagraph (1)
				shall not apply with respect to a vessel described in subsection (b)(2) on and
				after any date on which the Secretary of State determines that the vessel is no
				longer registered as described in that subsection. The Secretary of State shall
				publish a notice of each such determination in the Federal Register.
									(b)Vessels
				describedA vessel referred to in subsection (a) is a foreign
				vessel for which a Notice of Arrival is required to be filed under
				section
				160 of title 33, Code of Federal Regulations, as in effect on
				the date of enactment of the Nuclear Iran Prevention Act of 2013, and
				that—
									(1)is on a list of
				vessels published in Federal Register under subsection (c)(2); or
									(2)more than 180 days
				after the publication of such a list, is registered, pursuant to the Geneva
				Convention on the High Seas (13 U.S.T. 2312; TIAS 5200; 450 UNTS 82), by a
				government the agents or instrumentalities of which are maintaining a
				registration of a vessel that is included in such list.
									(c)Information and
				publicationThe Secretary of Transportation, in consultation with
				the Secretary of State, shall—
									(1)maintain timely
				information on registrations of all foreign vessels over 300 gross tons that
				are—
										(A)owned or operated
				by or on behalf of—
											(i)the National Iran
				Tanker Company or the Islamic Republic of Iran Shipping Line; or
											(ii)any successor to
				an entity referred to in clause (i); or
											(B)otherwise owned or
				operated by or on behalf of Iran; and
										(2)publish in the
				Federal Register a list of vessels described in paragraph (1), including
				periodic updates of such list.
									(d)Notification of
				governmentsThe Secretary of State shall notify each government
				the agents or instrumentalities of which are maintaining a registration of a
				foreign vessel that is included on the list published under subsection (c)(2),
				that all vessels registered under such government’s authority are subject to
				the prohibition under subsection (a) if more than 180 days after such
				publication the government continues to maintain a registration for a vessel
				that is included on the list published under subsection (c)(2).
								(e)Notification of
				vesselsUpon receiving a Notice of Arrival under
				section
				160 of title 33, Code of Federal Regulations (as in effect on
				the date of enactment of the Nuclear Iran Prevention Act of 2013) from a vessel
				described in (b), the Secretary shall notify the master of such vessel that the
				vessel may not enter or operate in the navigable waters of the United States or
				transfer cargo in any port or place under the jurisdiction of the United
				States, unless—
									(1)the Secretary has
				made a determination described in subsection (a)(2); or
									(2)the Secretary
				allows provisional entry of the vessel, or transfer of cargo from the vessel,
				under subsection (f).
									(f)Provisional
				entry or cargo transferNotwithstanding subsection (e), the
				Secretary may allow provisional entry of, or transfer of cargo from, a foreign
				vessel described in subsection (b), if such entry or transfer is necessary for
				the safety of the vessel or persons aboard.
								(g)Right of
				innocent passageThis section shall not be construed as authority
				to restrict the right of innocent passage as recognized under international
				law.
								(h)Foreign vessel
				definedIn this section the term foreign vessel
				has the meaning given that term in
				section
				110 of title 46, United States
				Code.
								.
					(b)Deadline for
			 publicationThe Secretary shall publish a list under section
			 16(c)(2) of the Ports and Waterways Safety Act, as amended by this section, by
			 not later than 180 days after the date of the enactment of this Act.
					(c)Conforming
			 Amendments
						(1)Section 13(e) of
			 the Ports and Waterways Safety Act (33 U.S.C. 1232(e)) is amended by
			 striking section 9 and inserting sections 9 and
			 16.
						(2)Section 4(b)(2) of
			 the Ports and Waterways Safety Act (33 U.S.C. 1223(b)(2)) is amended by
			 striking section 9 and inserting section 9 or
			 16.
						IIIAdditional
			 authorities to prevent censorship activities in Iran 
			301.Report on
			 implementation of sanctions against the Islamic Republic of Iran
			 Broadcasting
				(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to Congress a report on the following:
					(1)The current status of availability of the
			 Islamic Republic of Iran Broadcasting (IRIB) on international satellites,
			 entities that facilitate its operation by providing services or equipment, and
			 the technical means that it engages in jamming.
					(2)The instances,
			 since January 1, 2012, in which the IRIB engaged in activities that violated
			 Article 19 of the International Covenant on Civil and Political Rights,
			 including broadcasting forced confessions and hate speech against
			 minorities.
					(3)The instances,
			 since January 1, 2012, in which international broadcasting programs originating
			 from the United States and Europe have been subject to disruption in Iran, with
			 relevant details such as which programs were disrupted, available location
			 information on the origin of the disruption, and the extent of the
			 disruption.
					(b)CoordinationIn developing the report required by
			 subsection (a), the Secretary of State shall coordinate with the Broadcasting
			 Board of Governors, the Secretary of the Treasury, and the heads of other
			 relevant Federal departments and agencies.
				(c)Public
			 availabilityAll unclassified
			 portions of the report required by subsection (a) shall be made publicly
			 available on the Internet web site of the Department of State.
				302.List of persons
			 who are high-risk re-exporters of sensitive technologies
				(a)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, and every 90 days thereafter,
			 the Secretary of Commerce, in conjunction with the Secretary of State and the
			 Secretary of the Treasury, shall make publicly available and update as
			 appropriate a list of persons who are high-risk re-exporters of sensitive
			 technologies in order to seek to ensure that the Government of Iran or an
			 entity owned or controlled by that Government is unable to obtain sensitive
			 technologies through the re-export of such sensitive technologies by
			 third-party intermediaries.
				(b)DefinitionIn this section, the term sensitive
			 technology has the meaning given that term in section 106 of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (22 U.S.C.
			 8515).
				303.Sense of
			 Congress on provision of intercept technologies to IranIt is the sense of Congress that—
				(1)those that provide intercept technologies
			 that limit freedom of speech or expression to the Government of Iran should be
			 held accountable for the repression of the Iranian people; and
				(2)no person should
			 use an existing contract with the Government of Iran as a justification to
			 continue to supply intercept technologies to the Government of Iran for
			 purposes of restricting the free flow of information.
				304.Sense of
			 Congress on availability of consumer communication technologies in
			 IranIt is the sense of
			 Congress that—
				(1)the Department of
			 State should encourage the free flow of information in Iran to counter the
			 Government of Iran’s repression of its own people; and
				(2)in order to
			 facilitate the free flow of information in Iran, the Department of State should
			 promote the availability of certain consumer communication technologies to
			 Iranian civil society and the Iranian people.
				305.Expedited
			 consideration of requests for authorization of transfer of goods and services
			 to Iran to facilitate the ability of Iranian persons to freely
			 communicate
				(a)In
			 generalSection 413 of the
			 Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8753) is
			 amended—
					(1)by redesignating
			 subsection (e) as subsection (f); and
					(2)by inserting after
			 subsection (d) the following new subsection:
						
							(e)Rule of
				constructionThe expedited
				process for the consideration of complete requests for authorization to engage
				in the activities described in subsection (a) shall be construed to also apply
				to the transfer of goods and services to Iran to facilitate the ability of
				Iranian persons to freely communicate, obtain information, and access the
				Internet and other communications systems.
							.
					(b)Effective
			 dateThe amendments made by
			 subsection (a) take effect on the date of the enactment of this Act and apply
			 with respect to requests described in section 413 of the Iran Threat Reduction
			 and Syria Human Rights Act of 2012, as so amended, that are submitted to the
			 Office of Foreign Assets Control on or after such date of enactment.
				IVReports and other
			 matters
			401.National
			 Strategy on Iran
				(a)National
			 strategy requiredThe President shall develop a strategy, to be
			 known as the National Strategy on Iran, that provides strategic
			 guidance for activities that support the objective of addressing the threats
			 posed by Iran.
				(b)Annual
			 reportNot later than 180
			 days after the date of the enactment of this Act or January 30, 2014, whichever
			 occurs first, and every January 30 thereafter, the President shall submit to
			 the appropriate congressional committees the National Strategy on Iran required
			 under subsection (a).
				(c)Matters To be
			 includedThe report required under subsection (b) shall include,
			 at a minimum, the following:
					(1)A
			 description of Iran’s grand strategy and security strategy, including strategic
			 objectives, and the security posture and objectives of Iran.
					(2)A
			 description of the United States strategy to—
						(A)address and
			 counter the capabilities of Iran’s conventional forces and Iran’s
			 unconventional forces;
						(B)disrupt and deny
			 Iranian efforts to develop or augment capabilities related to nuclear,
			 unconventional, and missile forces development;
						(C)address the
			 Government of Iran’s economic strategy to enable the objectives described in
			 this subsection;
						(D)exploit key
			 vulnerabilities; and
						(E)combat Iranian efforts to suppress Internet
			 freedom, including actions of the United States to—
							(i)work
			 to promote expanded Internet access for democracy activists in Iran;
							(ii)add
			 a public diplomacy page to the United States’ virtual embassy in Iran;
			 and
							(iii)leverage
			 multilateral organizations committed to Internet connectivity in Iran.
							(3)An implementation
			 plan for the United States strategy described in paragraph (2).
					(d)FormThe
			 report required under subsection (b) shall be submitted in unclassified form to
			 the greatest extent possible, but may include a classified annex, if
			 necessary.
				(e)Appropriate
			 congressional committeesIn this section, the term
			 appropriate congressional committees means—
					(1)the Committee on
			 Foreign Affairs, the Committee on Armed Services, the Committee on Financial
			 Services, the Committee on Ways and Means, and the Permanent Select Committee
			 on Intelligence of the House of Representatives; and
					(2)the Committee on
			 Foreign Relations, the Committee on Armed Services, the Committee on Banking,
			 Housing, and Urban Affairs, the Committee on Finance, and the Permanent Select
			 Committee on Intelligence of the Senate.
					402.Report on
			 Iranian nuclear and economic capabilities
				(a)In
			 generalNot later than 60
			 days after the date of the enactment of this Act, the President shall submit to
			 the appropriate congressional committees a report on the following:
					(1)An estimate of the
			 timeline for Iranian capabilities to develop nuclear weapons, including—
						(A)an estimate of the
			 period of time it would take Iran to produce enough weapons-grade uranium for a
			 single implosion-type nuclear weapon, taking into account all known relevant
			 technical data;
						(B)an estimate of the
			 period of time it would take Iran to produce sufficient separated plutonium for
			 a single nuclear weapon;
						(C)a description of
			 the assumptions underlying the estimates referred to in subparagraphs (A) and
			 (B), and any information about developments that might alter or otherwise
			 affect those assumptions;
						(D)an estimate of the
			 date by which the periods of time referred to in subparagraphs (A) and (B) will
			 be less than 45 days; and
						(E)a description of
			 any efforts by the United States to increase the frequency of inspections by
			 the International Atomic Energy Agency of nuclear facilities in Iran.
						(2)An assessment of
			 Iranian strategy and capabilities relating to development of nuclear weapons,
			 including—
						(A)a summary and
			 analysis of current nuclear weapons capabilities;
						(B)an estimate of the
			 amount and sources of funding expended by, and an analysis of procurement
			 networks utilized by, Iran to develop its nuclear weapons capabilities;
						(C)a summary of the
			 capabilities of Iran's unconventional weapons and Iran's ballistic missile
			 forces and Iran's cruise missile forces;
						(D)a detailed
			 analysis of the effectiveness of Iran's unconventional weapons and Iran's
			 ballistic missile forces and Iran's cruise missile forces as delivery systems
			 for a nuclear device;
						(E)a description of
			 all efforts of Iran to design and develop a nuclear weapon, including efforts
			 to design or fit warheads, and any other possible military dimensions of the
			 nuclear program of Iran; and
						(F)an analysis of the
			 procurement network, including the amount and sources of funding expended by
			 Iran on programs to develop a nuclear weapons capability.
						(3)Projected economic
			 effects of international sanctions on Iran, including—
						(A)an estimate of the
			 capital accounts, current accounts, and amounts of foreign exchange reserves
			 (including access to foreign exchange reserves) of the Government of Iran, and
			 other leading indicators of the status of the economy of Iran;
						(B)an estimate of
			 timelines with respect to macroeconomic viability of Iran, including the time
			 by which the Government of Iran will exhaust its foreign exchange
			 reserves;
						(C)an estimate of the
			 date by which the reserves of the Central Bank of Iran will be insufficient for
			 the Government of Iran to avoid a severe balance of payments crisis that
			 prevents it from maintaining a functioning economy, including—
							(i)the
			 inflation rate, exchange rates, unemployment rate, and budget deficits in Iran;
			 and
							(ii)other leading
			 macroeconomic indicators used by the International Monetary Fund, professional
			 rating agencies, and other credible sources to assess the economic health of a
			 country;
							(D)a description of
			 the assumptions underlying the estimate referred to in paragraph (3) and an
			 indication of how changes in each of those assumptions could affect the
			 estimate;
						(E)an assessment of
			 the effect of sanctions imposed with respect to Iran on moving forward the date
			 referred to in subparagraph (C); and
						(F)a description of
			 actions taken by the Government of Iran to delay the date referred to in
			 subparagraph (C).
						(b)UpdateThe President shall submit to the
			 appropriate congressional committees an update of the report required by
			 subsection (a) every 60 days after the date of submission of the report that
			 includes any pertinent developments to Iranian nuclear or economic
			 capabilities.
				(c)FormThe
			 report required under subsection (a) and the update required under subsection
			 (b) shall be submitted in unclassified form to the greatest extent possible,
			 but may include a classified annex, if necessary.
				(d)DefinitionsIn
			 this section:
					(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
						(A)the Committee on
			 Foreign Affairs, the Committee on Armed Services, the Committee on Financial
			 Services, the Committee on Ways and Means, and the Permanent Select Committee
			 on Intelligence of the House of Representatives; and
						(B)the Committee on
			 Foreign Relations, the Committee on Armed Services, the Committee on Banking,
			 Housing, and Urban Affairs, the Committee on Finance, and the Select Committee
			 on Intelligence of the Senate.
						(2)Nuclear
			 explosive deviceThe term nuclear explosive device
			 means any device, whether assembled or disassembled, that is designed to
			 produce an instantaneous release of an amount of nuclear energy from special
			 nuclear material that is greater than the amount of energy that would be
			 released from the detonation of one pound of trinitrotoluene (TNT).
					403.Report on
			 plausibility of expanding sanctions on Iranian oil
				(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the President shall submit to the appropriate congressional
			 committees a report assessing the following:
					(1)Whether petroleum
			 and petroleum products originating in and exported from Iran are refined and
			 sold outside of Iran.
					(2)Whether products that contain
			 Iranian-origin petroleum or petroleum products as part of their contents are
			 imported into the United States and, if any such products are imported into the
			 United States, whether such importation violates the ban on importation into
			 the United States of Iranian-origin petroleum or petroleum products.
					(3)Whether it is feasible to ban the
			 importation into the United States of products described in paragraph (2),
			 regardless of whether the ban on importation into the United States of
			 Iranian-origin petroleum or petroleum products applies to such products.
					(b)Basis of
			 reportThe report required under subsection (a) may be based on
			 publicly-available information and classified information. The information that
			 is not classified information shall be made publically available.
				(c)Appropriate
			 congressional committeesIn this section, the term
			 appropriate congressional committees means—
					(1)the Committee on
			 Foreign Affairs, the Committee on Financial Services, and the Committee on Ways
			 and Means of the House of Representatives; and
					(2)the Committee on
			 Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and
			 the Committee on Finance of the Senate.
					404.GAO report on
			 Iranian strategy to evade current sanctions and other mattersNot later than 90 days after the date of the
			 enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a report that—
				(1)evaluates the
			 strategy of the Government of Iran to evade current economic and financial
			 sanctions; and
				(2)specifically evaluates the ability of Iran
			 to successfully diversify its economy beyond its energy sector, thereby
			 lessening the impact and effectiveness of economic and financial
			 sanctions.
				405.Authority to
			 consolidate reports required under Iran sanctions laws
				(a)In
			 generalAny or all reports
			 required to be submitted to Congress under the provisions of law described in
			 subsection (c) that are subject to a deadline for submission consisting of the
			 same unit of time may be consolidated into a single report that is submitted to
			 Congress pursuant to such deadline.
				(b)ExceptionSubsection
			 (a) shall not apply with respect to the initial report of any report described
			 in subsection (a).
				(c)Provisions of
			 law describedThe provisions of law referred to in this section
			 are the following:
					(1)This Act and the
			 amendments made by this Act.
					(2)The Iran Freedom
			 and Counter-Proliferation Act of 2012 (22 U.S.C. 8801 et seq.).
					(3)The Iran Threat Reduction and Syria Human
			 Rights Act of 2012 (22 U.S.C. 8701 et seq.).
					(4)The Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.).
					(d)Effective
			 dateThis section takes
			 effect on the date of the enactment of this Act and applies with respect to
			 reports required to be submitted to Congress under the provisions of law
			 described in subsection (c) on or after such date of enactment.
				406.Amendments to
			 definitions under Iran Sanctions Act of 1996 and Iran Threat Reduction and
			 Syria Human Rights Act of 2012
				(a)Iran Sanctions
			 Act of 1996Section 14(4)(B)
			 of the Iran Sanctions Act of 1996 (Public Law 104–172;
			 50 U.S.C.
			 1701 note) is amended by striking may include, in the
			 discretion of the President and inserting
			 includes.
				(b)Iran Threat
			 Reduction and Syria Human Rights Act of 2012Section 211 of the
			 Iran Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8721) is
			 amended by adding at the end the following new subsection:
					
						(f)DefinitionIn this section, the term
				appropriate congressional committees includes the Committee on
				Transportation and Infrastructure of the House of Representatives and the
				Committee on Commerce, Science, and Transportation of the Senate.
						.
				407.Rule of
			 constructionNothing in this
			 Act or any amendment made by this Act shall be construed to apply with respect
			 to—
				(1)any activity
			 relating to a project described in subsection (a) of section 603 of the Iran
			 Threat Reduction and Syria Human Rights Act of 2012 (22 U.S.C. 8783) to
			 which the exception under that section applies at the time of the activity; or
				(2)any authorized intelligence activity of the
			 United States.
				408.Implementation;
			 penalties
				(a)ImplementationThe President may exercise all authorities
			 provided under sections 203 and 205 of the International Emergency Economic
			 Powers Act (50 U.S.C. 1702 and 1704) to carry out this Act and the amendments
			 made by this Act.
				(b)PenaltiesThe penalties provided for in subsections
			 (b) and (c) of section 206 of the International Emergency Economic Powers Act
			 (50 U.S.C.
			 1705) shall apply to a person that violates, attempts to
			 violate, conspires to violate, or causes a violation of this Act or any
			 amendment made by this Act or regulations prescribed under this Act to the same
			 extent that such penalties apply to a person that commits an unlawful act
			 described in section 206(a) of the International Emergency Economic Powers Act
			 (50 U.S.C.
			 1705(a)).
				409.Severability
				(a)In
			 generalIf any provision of
			 this Act, or the application of such provision to any person or circumstance,
			 is found to be unconstitutional, the remainder of this Act, or the application
			 of that provision to other persons or circumstances, shall not be
			 affected.
				(b)Effective date
			 under section 214If
			 subsection (d) of section 214 is found to be unconstitutional in accordance
			 with subsection (a), the amendments made by such section 214 take effect on the
			 date of the enactment of this Act and apply with respect to transactions
			 entered into on or after such date of enactment.
				
	
		
			Passed the House of
			 Representatives July 31, 2013.
			Karen L. Haas,
			Clerk
		
	
